Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed September 14, 2021 has been received, Claims 1-15 and 17-20 are currently pending, with Claims 2, 4, 9, 11-13, and 18-20 remaining withdrawn from prosecution at this time.

Claim Objections
1.	Claims 1 and 8 are objected to because of the following informalities: Claim 1 recites “the toebox area of the second portion” this appears to be an error as the claim previously recites “the forward portion includes a toebox area” and “the second portion…forms an outer surface of a medial or lateral side”. After a full review of Applicant’s disclosure, it appears Applicant meant to claim “the toebox area of the forward portion”, particularly in light of the distinguishing features of the different portions claimed.  Claim 8 similarly recites “the toebox area of the first portion”, and it appears should recite “the toebox area of the forward portion”, for all of the reasons discussed previously. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 10, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “a tongue” in line 13. The claim limitation is indefinite as the claim previously recites a tongue in line 9, and it is unclear if Applicant is intending to refer to the same tongue or claim two tongues. After a full review of Applicant’s disclosure, it appears there is only one tongue, and the claim will be interpreted as such for purposes of examination. Claim 10 is rejected as best understood by examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 fails to further limit the subject matter of the claim upon which it depends, Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 5-8, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Bell (US 2014/0352173).
Regarding Claim 1, Bell discloses a knitted component (130/340,140; para.33), the knitted component comprising: a first portion, wherein the first portion at least partially forms an underfoot area (360,362,364) of an article of footwear; a second portion (346), wherein the second portion at least partially forms an outer surface of a medial or lateral side of an article of footwear (para.47); a forward portion (130/340,342) extending from an end of the first portion (forward end of 360,362) and sharing at least 

Regarding Claim 3, Bell discloses a knitted component of claim 1, wherein the knitted connection structure includes a loop (i.e. wale of a course) that is integrated into the first course and the second course (as seen in Fig.7, 346 or 348 are continuously knit with 342 and therefore a wale of a course would connect the first and second courses together).

Regarding Claim 5, Bell discloses a knitted component of claim 1, wherein the second portion (346) includes the edge region (lateral edge along 122) adjacent to the 

Regarding Claim 6, Bell discloses a knitted component of claim 1, wherein the toebox area (342) of the forward portion is curved such that a cavity is formed between the toebox area and the underfoot area (as seen in Fig.1), and wherein the cavity defines a void (120) for the article of footwear (as seen in Fig.1).

Regarding Claim 7, Bell discloses a knitted component of claim 1, wherein the forward portion includes a tongue (130/340) extending from the toebox area (342), and wherein the edge region (lateral edge along 122) of the second portion overlaps the tongue (as seen in Fig.1).

Regarding Claim 8, Bell discloses a knitted component of claim 1, wherein the second portion forms the outer surface (346) on the lateral side of the article of footwear (para.47; as seen in Fig.7), the knitted component further comprising: a third portion (348) forming the outer surface on a medial side of the article of footwear (para.47), wherein the toebox area (342) of the first portion is secured to the third portion via a second knitted connection structure (i.e. wale of a course)(as seen in Fig.7; para.33).

Regarding Claim 10, Bell discloses a knitted component (130/340,140; para.33), the knitted component comprising: a first portion, wherein the first portion at least partially forms an underfoot area (360,362,364) of an article of footwear; a second portion (346) extending from at least one of a medial and lateral side of the first portion (para.47) and sharing a common knit structure (where 360 & 362 meet 346) with the first portion (para.33); a forward portion extending from a toe region of the first portion and including a toebox area (342), wherein the forward portion shares a common knit structure (where 360 & 362 meet 342) with the first portion (para.33), wherein the forward portion includes a tongue (130/340) extending from the toebox area (as seen in Fig.1 & 7), wherein an edge region (lateral edge along 122) of the second portion overlaps the tongue, and wherein the edge region includes an outer lateral edge (as seen in Fig.1), wherein the outer lateral edge comprises a plurality of peaks (i.e. peaks of 122) and valleys (i.e. between peaks) that overlap a tongue (130/340) extending from the toebox area (as seen in Fig.1); and a knitted connection structure (i.e. wale of a course) securing at least one course of the forward portion to at least one course of the second portion such that the toebox area curves to form an overfoot area of the knitted component (as seen in Fig.1 & 7, 346 are continuously knit with 342 and therefore a wale of a course would connect the first and second courses together).

Regarding Claim 14, Bell discloses a knitted component of claim 10, wherein the second portion (346) includes the edge region (lateral edge along 122) adjacent to the knitted connection structure (i.e. as it is a continuous knit), wherein the edge region 

Regarding Claim 15, Bell discloses a knitted component of claim 10, wherein the toebox area (342) of the forward portion is curved such that a cavity is formed between the toebox area and the underfoot area (as seen in Fig.1 & 7), wherein the cavity forms a void (120) of an article of footwear (as seen in Fig.1).

Regarding Claim 17, Bell discloses a knitted component of claim 10, wherein the second portion (346) forms an outer surface on the lateral side of the article of footwear (para.47), the knitted component further comprising: a third portion (348) forming the outer surface on a medial side of the article of footwear (para.47), wherein the toebox area of the forward portion is secured to the third portion via a second knitted connection structure (i.e. wale of a course)(as seen in Fig.7; para.33).

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732